United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.J., Appellant
and
DEPARTMENT OF THE ARMY,
Little Falls, MN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-534
Issued: July 26, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 12, 2012 appellant filed a timely appeal of the October 20, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has met his burden of proof to establish an occupational
disease in the performance of duty.
FACTUAL HISTORY
On May 1, 2009 appellant, then a 60-year-old surface maintenance mechanic, filed an
occupational disease claim, alleging that he developed restricted pulmonary function as a result
of exposure to fumes and chemicals while working in the battery shop. He became aware of his
1

5 U.S.C. §§ 8101-8193.

condition and realized that it was causally related to his employment on July 11, 2008.
Appellant retired on or about June 1, 2008.2
Appellant submitted an accident report dated November 30, 1979, noting that he was
filling and charging batteries and inhaled battery acid fumes which caused him to experience
chest pains. He submitted spirometry tests for January 28, 1986 to September 14, 1994 and an
August 1, 1995 pulmonary function test which did not provide an interpretation. A March 2,
2009 pulmonary function report revealed mild restrictive ventilator defect and superimposed
early obstructive pulmonary impairment. Also submitted was a summary of appellant’s military
service with the National Guard from 1966 to 2008.
On June 29, 2009 OWCP advised appellant of the type of evidence needed to establish
his claim. It particularly requested that he submit a physician’s reasoned opinion addressing the
relationship of his claimed condition and specific work factors.
In a July 16, 2009 statement, appellant noted working in the Combined Support
Maintenance Shop in 1969 where he sanded old paint, cleaned with lacquer and inhaled lacquer,
enamel paint fumes and paint dust, five days a week for two years. He was provided with a
mask. Thereafter, appellant worked as a mechanic for 12 years and replaced brake shoes and
repaired asbestos brake systems on trucks, tanks and construction equipment and serviced lead
acid batteries. He was exposed to dust from the brake shoes, diesel smoke and carbon monoxide
and inhaled battery acid fumes and lead fumes. Appellant noted that the ventilation system was
poor. In 1983, he worked as an automotive worker until his retirement in 2008 and was
responsible for maintaining automobiles and was exposed to diesel fumes, brake dust, gasoline
exhaust, paint dust and cleaning chemicals.
Appellant submitted pulmonary function tests dated May 26, 1998 to April 14, 2005
which revealed early-stage mild obstructive deficiency. On August 24, 2009 he was treated by
Dr. Robert W. Boyd, II, an osteopath, for a hearing and pulmonary condition. Appellant
reported being exposed to chemicals and equipment with aerosolized irritants and he also had a
history of smoking. Dr. Boyd noted that a recent evaluation revealed underlying obstructive lung
disease; however, he noted that it was difficult to determine how much smoking affected the
underlying etiology for his lung disease compared to exposure to irritants. He noted that
appellant continued to be exposed to chemicals and that it was feasible that it could have caused
or aggravated his underlying lung difficulties. Dr. Boyd noted not having any information on the
types of chemicals and irritants to determine the extent that appellant’s condition could have
been caused by the irritants. On October 20, 2009 he treated appellant for hearing and breathing
issues. Dr. Boyd noted that appellant smoked and was exposed to aerosolized chemicals that can
aggravate obstructive pulmonary disease. He noted that it was difficult to ascertain the true
etiology of appellant’s condition but opined that it was most likely multifactorial and it would be
difficult to say how much the work exposure added to the previous smoking history.

2

Appellant filed a traumatic injury claim on November 9, 1979, for chest pains which occurred after he inhaled
battery acid fumes, claim number xxxxxx001. This claim is not presently before the Board.

2

On October 26, 2009 OWCP denied appellant’s claim on the grounds that the medical
evidence did not demonstrate that the claimed medical condition was related to the work-related
events.
Appellant requested reconsideration and submitted an April 22, 2010 report from
Dr. Nicolette Myers, a Board-certified pulmonologist. He reported smoking one pack of
cigarettes per day from 1966 to 1991 and being exposed to fumes from lacquer paints, battery
acid fumes, solvents and asbestos. Appellant noted being diagnosed with chronic obstructive
pulmonary disease and indicated that when he stopped smoking his coughing ceased. On
examination, he had regular heart rate and rhythm, no wheezes or crackles and normal chest
excursions. Dr. Myers noted that a chest computerized tomography (CT) scan revealed no
evidence of bronchiectasis, minimal septal thickening in the anterior lingual and right middle
lobe and several tiny nodules. He noted that appellant had multiple exposures to inhaled paint
fumes, battery acid fumes and asbestos at work from 1960 to 1980 and smoked cigarettes during
this time. Dr. Myers opined that it was possible that fumes contributed to appellant’s moderate
airflow obstruction and his chronic dyspnea. She further opined that appellant’s smoking could
have led to a worsening of his underlying chronic obstructive pulmonary disease. Dr. Myers
noted that appellant’s obesity contributed to his underlying dyspnea. Appellant submitted CT
scans of the chest dated December 9, 2004 to July 21, 2010, which revealed stable tiny nodules
and nonmass-like opacities in both lungs and no acute abnormality.
On October 4, 2010 OWCP referred appellant to Dr. Thomas F. Mulrooney, a Boardcertified pulmonologist. In a November 17, 2010 report, Dr. Mulrooney noted reviewing the
records provided and examining appellant. He noted appellant’s history of smoking one pack of
cigarettes per day from 1967 to 1992 and exposure to asbestos on brakes, diesel fumes, carbon
monoxide and fumes from batteries. Appellant had normal heart rhythm with no murmur or
gallop. Diaphragms moved symmetrically, lungs were clear, the pulmonary function
measurements of lung volumes and mechanics were normal and there was no change after
bronchodilator. The forced expiratory volume and forced vital capacity (FVC) ratio was slightly
decreased (67 percent of predicted) with a significant reduction (55 percent of predicted) in mid
and late expiratory flow rates. Dr. Mulrooney noted that the values reported for lung volumes
except for vital capacity were disproportionate and represented a technical error in the
pulmonary function laboratory. The results suggested very mild, borderline air flow obstruction.
Dr. Mulrooney diagnosed minimal chronic obstructive pulmonary disease, probable obstructive
sleep apnea and cardiomyopathy. He advised that complaints of exertional shortness of breath
with fatigue may be related to chronic airflow obstruction that resulted from long and rather
heavy tobacco use. Dr. Mulrooney opined that the abnormality in the pulmonary function
measurements, a reduction in late expiratory flow rates, was considered an inflammation in the
small airways often found in cigarette smokers. He stated that appellant’s fatigue while
exercising was difficult to attribute to any measured abnormality in the lung function.
Dr. Mulrooney noted that appellant was obese and middle aged, with a long history of cigarette
smoking, and that the consideration of coronary artery disease was a possible cause of his
symptoms. He stated that appellant’s obesity and small oropharyngeal space indicated a high
probability of sleep apnea. Dr. Mulrooney opined that the mild abnormality in appellant’s lung
function and his mild obstructive lung disease were fully explained by his history of smoking a
pack a day for 25 years. He noted that the stability of the pulmonary function evaluation
provided no convincing evidence of progression of lung disease. Dr. Mulrooney concluded that
3

appellant’s minimal decrease in pulmonary function was not attributable to his federal
employment.
In a decision dated December 8, 2010, OWCP denied modification of the decision dated
December 8, 2010.
On June 23, 2011 appellant requested reconsideration. He submitted a June 23, 2011
report from Dr. Myers who noted that appellant had multiple chemical exposures while working
for the Federal Government and that his shortness of breath may have been in part due to
exposure to these solvents and fumes. Dr. Myers noted that the pulmonary function tests
demonstrated a mild-to-moderate ventilator defect with an FVC of 76 percent of predicted. She
indicated that appellant had exposures to inhaled paint fumes, battery acids and asbestos at work
from 1960 to 1980 and also smoked during this time. Dr. Myers opined that it was difficult to
demonstrate causality because appellant was smoking at the same time; however, he had
significant airflow obstruction by 1999 which suggested that the solvents did cause harm to his
lungs in addition to tobacco use.
In a decision dated October 20, 2011, OWCP denied modification of the prior decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his claim. When an employee claims that she sustained an injury in the
performance of duty, she must submit sufficient evidence to establish that she experienced a
specific event, incident or exposure occurring at the time, place and in the manner alleged.
Appellant must also establish that such event, incident or exposure caused an injury.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the

3

See Walter D. Morehead, 31 ECAB 188, 194 (1979) (occupational disease or illness); Max Haber, 19 ECAB
243, 247 (1967) (traumatic injury). See generally John J. Carlone, 41 ECAB 354 (1989); Elaine Pendleton, 40
ECAB 1143 (1989).

4

nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.4
ANALYSIS
It is not disputed that appellant’s duties as a surface maintenance mechanic included
exposure to fumes, chemicals and solvents while performing his duties. It is also not disputed
that he has been diagnosed with chronic obstructive pulmonary disease. However, appellant has
not submitted sufficient medical evidence to establish that his pulmonary condition including
chronic obstructive pulmonary disease was causally related to specific employment factors or
conditions.
The August 24, 2009 report from Dr. Boyd noted obstructive lung disease but the
etiology of appellant’s lung disease was difficult to determine because he was also a heavy
cigarette smoker. He noted that it was feasible that appellant’s chemical exposure, if not the
cause of his underlying lung difficulties, could have aggravated his condition. On October 20,
2009 Dr. Boyd again noted the difficulty to evaluate the underlying etiology of appellant’s lung
condition but opined that it was most likely multifactorial and opined that appellant’s medical
conditions could have been aggravated by the work environment. The Board notes that
Dr. Boyd’s report provides some support for causal relationship but is insufficient to establish
the claimed pulmonary condition was causally related to his employment duties. His reports, at
best, provide speculative support for causal relationship since he notes that it was difficult to
determine the etiology of appellant’s conditions and that it was “most likely” multifactorial and
that appellant’s medical condition “could be” aggravated by the work environment.5 Dr. Boyd
provided no medical reasoning explaining how particular workplace substances caused or
aggravated a diagnosed condition. The need for medical rationale is particularly important in
view of appellant’s long history of cigarette smoking which the physician also indicated could
have been a cause of appellant’s condition. Therefore, this report is insufficient to meet
appellant’s burden of proof.
Similarly, on April 22, 2010, Dr. Myers noted that it was possible that exposure to fumes
and solvents contributed to appellant’s moderate airflow obstruction and his chronic dyspnea.
She further opined that appellant’s smoking during this time could also have lead to a worsening
of his underlying chronic obstructive pulmonary disease and that obesity could have contributed
to his underlying dyspnea. On June 23, 2011 Dr. Myers again found that appellant’s shortness of
breath may be due in part to exposure to solvents and fumes while working. She opined that it
was difficult to demonstrate causality because appellant smoked at the same time but that he had
significant airflow obstruction by 1999 which suggested that the solvents did cause harm to his
lungs on top of tobacco use. Although, Dr. Myers supported causal relationship, she did not
provide medical rationale explaining the basis of his conclusion regarding the causal relationship

4

Solomon Polen, 51 ECAB 341 (2000).

5

Medical opinions that are speculative or equivocal in character are of diminished probative value. D.D., 57
ECAB 734 (2006).

5

between appellant’s pulmonary disease and work factors.6 She did not explain the process by
which exposure to solvents and fumes would cause or aggravate the diagnosed chronic
obstructive pulmonary disease and why such condition would not be due to any nonwork factors
such as smoking and obesity. Therefore, these reports are insufficient to meet appellant’s burden
of proof.
OWCP referred appellant to Dr. Mulrooney who, in a November 17, 2010 report, noted
appellant’s tobacco history and his workplace exposures. Dr. Mulrooney diagnosed chronic
obstructive pulmonary disease, minimal, probable obstructive sleep apnea and cardiomyopathy.
Pulmonary function measurements of lung volumes and mechanics were normal while there was
a very mild, borderline air flow obstruction. Dr. Mulrooney noted appellant’s complaints of
exertional shortness of breath with fatigue could have been related to chronic airflow obstruction
which resulted from his long and rather heavy use of tobacco. He explained that appellant’s
abnormality in the pulmonary function measurements was considered an inflammation in the
small airways often found in cigarette smokers. Dr. Mulrooney noted appellant’s symptoms of
fatigue during exercise was difficult to attribute to the measured abnormality in the lung function
but, in view of his obesity and cigarette smoking history, coronary artery disease was a likely
possibility. He opined that the mild abnormality in appellant’s lung function and his diagnoses
of mild obstructive lung disease was explained by his history of smoking a pack a day for 25
years. Dr. Mulrooney concluded that the minimal decrease in pulmonary function identified in
appellant was not attributable to his federal employment. He found no basis on which to
attribute any diagnosis to factors of appellant’s employment.
The Board finds that the medical evidence does not establish that appellant has a
pulmonary condition causally related to his employment. An award of compensation may not be
based on surmise, conjecture or speculation. Neither the fact that appellant’s condition became
apparent during a period of employment, nor the belief that his condition was caused,
precipitated or aggravated by his employment, is sufficient to establish causal relationship.7
Causal relationships must be established by rationalized medical opinion evidence. As noted the
medical evidence is insufficient to establish appellant’s claim. Consequently, OWCP properly
found that appellant did not meet his burden of proof to establish his claim.
On appeal, appellant asserts that his pulmonary condition was caused by his workplace
exposure to chemicals and insolvents. As noted above, the Board has found that allegation to be
insufficiently rationalized. Reports from appellant’s physician’s failed to provide sufficient
medical rationale explaining how appellant’s pulmonary condition was causally related to
particular employment exposures and why his condition was not related to nonwork-related
conditions such as his history of tobacco use and obesity.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

6

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).
7
See Dennis M. Mascarenas, 49 ECAB 215 (1997).

6

CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that his
claimed conditions were causally related to his employment.
ORDER
IT IS HEREBY ORDERED THAT the October 20, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 26, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

